Citation Nr: 1743515	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a December 2016 videoconference hearing.  A transcript of the hearing has been associated with the record.  


FINDING OF FACT

The evidence of record establishes that the Veteran requires the regular assistance of another to perform activities of daily living due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, who conducted the Veteran's December 2016 hearing, explained the concept of a claim for aid and attendance, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person:  inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).  Determinations that the veteran is so helpless as to need regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a). 

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance because he needs assistance with activities of daily living. 

The Veteran here has been granted service connection for prostate cancer, rated as 100 percent disabling; posttraumatic stress disorder with depression, rated as 70 percent disabling; peripheral neuropathy of the left upper extremity, rated as 30 percent disabling; peripheral neuropathy of the right upper extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; degenerative joint disease and hammertoe deformity of the left foot, rated as 10 percent disabling; and hypertensive retinopathy, rated as noncompensable;.  

The Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) on account of as loss of use of a creative organ.  In addition, he is receiving special monthly compensation under 38 U.S.C.A. § 1114(s) based on a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent or more.

The evidence in this case clearly shows that the Veteran requires the regular assistance of another to perform activities of daily living.  The Veteran has provided credible evidence that he is unable to dress and undress himself, feed himself, bath himself, or take care of the wants of nature on his own without assistance.  Indeed, the February 2011, May 2015, and March 2016 VA aid and attendance/housebound examiners opined that because the Veteran's service-connected disabilities resulted in weakness such that he required a wheelchair, the Veteran needed assistance with his daily personal activities.  At the May 2015 VA examination, the examiner observed that the Veteran could not live alone because his service-connected disabilities left him dependent on others for most of his activities of daily living.  At the February 2011 VA contract aid and attendance examination, a physician noted that although the Veteran was able to feed himself, he was unable to fasten clothing, use the toilet, bathe, shave, or dress himself due to his service-connected disabilities, and therefore he need aid and attendance.  The March 2016 VA examiner found that the Veteran was unable to feed himself, prepare meals, or bath; he could not take care of his hygiene needs.  

The Board considers this evidence to be highly probative and finds that, contemplating the Veteran's condition as a whole, the evidence establishes that he is so helpless as to need regular aid and attendance.  Accordingly, the Board finds that entitlement to special monthly compensation based on the need for regular aid and attendance is warranted.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


